Citation Nr: 1727643	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  06-05 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for sleep apnea with use of continuous airway pressure machine. 

2.  Entitlement to service connection for a respiratory disorder, to include sarcoidosis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

3.  Entitlement to service connection for a skin disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.  His report of discharge reflects that he service in the Southwest Asia theater of operations from December 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (the Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was previously before the Board in May 2008 and July 2011.  In both instances the Board remanded the above issues for further development.  The issues were most recently readjudicated by the RO in August 2016 and are properly before the Board.

The Veteran appeared at a videoconference at the RO in February 2008 before the undersigned Acting Veterans Law Judge (AVLJ), who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

The issue of entitlement to service connection for joint pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2016 Statement in Support of Claim the Veteran notified the Board that he wished to withdraw his claim for entitlement to an initial disability rating in excess of 50 percent for sleep apnea.

2.  In a September 2016 Statement in Support of Claim the Veteran notified the Board that he wished to withdraw his claim for entitlement to service connection for a respiratory disorder.

3. In a September 2016 Statement in Support of Claim the Veteran notified the Board that he wished to withdraw his claim for entitlement to service connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to an initial disability rating in excess of 50 percent for sleep apnea have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the claim of entitlement to service connection for a respiratory disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the claim of entitlement to service connection for a skin disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In his September 2016 Statement in Support of Claim, the Veteran withdrew the claims of entitlement to an initial disability rating in excess of 50 percent for sleep apnea, entitlement to service connection for a respiratory disorder, and entitlement to service connection for a skin disorder.  This withdrawal is in writing and has been associated with the Veteran's claims file.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this claim, and it is therefore dismissed.


ORDER

The withdrawn claim of entitlement to an initial disability rating in excess of 50 percent for sleep apnea is dismissed.

The withdrawn claim of entitlement to service connection for a respiratory disorder is dismissed.

The withdrawn claim of entitlement to service connection for a skin disorder is dismissed.



REMAND

The development actions requested in the Board's July 2011 remand have not been substantially completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be substantially completed prior to adjudication.

In this matter, the Board remanded the Veteran's claim to obtain an addendum opinion on whether his claimed joint pains were secondary to any service-connected disabilities, to include plantar fasciitis.  Although an opinion was obtained in August 2014, the opinion was rendered inadequate after the addition of a statement by a private medical provider that indicated that pertinent medical evidence was missing from the file.  If VA provides a Veteran with an examination in a service connection claim, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Of specific concern was that the August 2014 opinion stated that the Veteran's joint pains were not secondary to his plantar fasciitis, noting there were no records from the previous two years of any treatment or complaints of plantar fasciitis.  Essentially, the examiner concluded the Veteran did not have plantar fasciitis, thus his joint pains could not be secondary to it.  However, in September 2015, the Veteran submitted a letter from a private doctor indicating he was being treated for plantar fasciitis.  As this statement and any associated records with the treatment were not reviewed by the August 2014 examiner and directly contradict his rationale, the opinion is not adequate for the purpose of adjudicating the Veteran's claim.  Therefore, a remand is necessary to obtain a new opinion. 

Additionally, the Board notes that the September 2015 letter indicates a history of treatment.  Records from that treatment have not been made part of the record.  The AOJ should make reasonable attempts to obtain these records and any additional outstanding records prior to obtaining a new opinion.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records. 

2.  The Veteran should be requested to provide names, addresses and approximate dates of treatment of all private medical care providers who have treated him for his joint pain.  

The Veteran should be provided the appropriate releases for VA to obtain any identified sources of treatment.  

He should also be provided with appropriate releases for VA to obtain records previously identified in the September 2015 letter from Dr. Levine.  

Thereafter, the AOJ should attempt to obtain outstanding records from any identified sources for which the Veteran has provided appropriate signed releases.  Any records obtained should be associated with the claims file. 

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

3.  After the above development has been completed forward the Veteran's claims file to the August 2014 VA examiner, or an appropriate substitute, for an addendum opinion on the nature and etiology of the Veteran's joint pain. 

Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

The examiner shall affirmatively note that the claims file, including any new development in the file, has been reviewed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Whether is at least as likely as not (a probability of 50 percent or greater) that the Veteran's joint pain is related to an event, disease or injury during active service.  

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's joint pain is due to or caused by any service-connected disabilities, including plantar fasciitis.  

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's joint pain is aggravated (chronically worsened) by any service-connected disabilities.    

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against. 

If aggravation is found, the examiner should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's disabilities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


